Case 1:18-cv-02032-CFC-CJB Document 296-1 Filed 07/30/21 Page 1 of 8 PageID #:
                                 106837




                  EXHIBIT A
        Case 1:18-cv-02032-CFC-CJB Document 296-1 Filed 07/30/21 Page 2 of 8 PageID #:
                                         106838



From:                              Reilly, Luke <luke.reilly@dechert.com>
Sent:                              Tuesday, July 27, 2021 6:38 PM
To:                                Lasky, Benjamin; Kwon, Sam
Cc:                                Lembo, Matt; *agaza@ycst.com; Parrado, Alvaro; *bpalapura@potteranderson.com;
                                   DG-Amneal-Vasopressin@goodwinlaw.com; DG-vasopressin-FK-
                                   Amneal@goodwinlaw.com; *dmoore@Potteranderson.com1;
                                   #EagleVasopressinLitigation; hwu@goodwinlaw.com; jbova@goodwinlaw.com;
                                   jbuckley@potteranderson.com; Wacker, Jeanna; lcipriano@goodwinlaw.com;
                                   *RVrana@ycst.com; *sobyrne@potteranderson.com; swilson@ycst.com; ALL NA Endo
                                   Vasopressin; EXT Michael Farnan; EXT Brian Farnan
Subject:                           RE: Par v. Eagle; Par v. Amneal – Defendants' Proposed Findings of Fact




Counsel,

Our principal concern remains with respect to the presentation of the data on Lot 788435. We are still reviewing our
options, but have made no firm decision as to how to proceed given the oddity here that the offending brief has not yet
been filed.

Regards,
Luke

Luke M. Reilly
Associate

Dechert LLP
+1 215 994 2194 Direct
luke.reilly@dechert.com
dechert.com

From: Lasky, Benjamin [mailto:blasky@kirkland.com]
Sent: Tuesday, July 27, 2021 8:14 AM
To: Kwon, Sam <sam.kwon@kirkland.com>
Cc: Reilly, Luke <luke.reilly@dechert.com>; Lembo, Matt <matthew.lembo@kirkland.com>; *agaza@ycst.com
<agaza@ycst.com>; Parrado, Alvaro <alvaro.parrado@kirkland.com>; *bpalapura@potteranderson.com
<bpalapura@potteranderson.com>; DG-Amneal-Vasopressin@goodwinlaw.com; DG-vasopressin-FK-
Amneal@goodwinlaw.com; *dmoore@Potteranderson.com1 <dmoore@Potteranderson.com>;
#EagleVasopressinLitigation <EagleVasopressinLitigation@kirkland.com>; hwu@goodwinlaw.com;
jbova@goodwinlaw.com; jbuckley@potteranderson.com; Wacker, Jeanna <jeanna.wacker@kirkland.com>;
lcipriano@goodwinlaw.com; *RVrana@ycst.com <RVrana@ycst.com>; *sobyrne@potteranderson.com
<sobyrne@potteranderson.com>; swilson@ycst.com; ALL NA Endo Vasopressin <NAEndoVasopressin@dechert.com>;
EXT Michael Farnan <mfarnan@farnanlaw.com>; EXT Brian Farnan <bfarnan@farnanlaw.com>
Subject: Re: Par v. Eagle; Par v. Amneal – Defendants' Proposed Findings of Fact


 [EXTERNAL EMAIL]
Counsel,



                                                             1
        Case 1:18-cv-02032-CFC-CJB Document 296-1 Filed 07/30/21 Page 3 of 8 PageID #:
                                         106839
Please let us know if Par intends to stand on any of its objections and, if so, how Par intends to raise them to the Court. We are
available to discuss today if necessary.

Benjamin A. Lasky
-----------------------------------------------------
KIRKLAND & ELLIS LLP
601 Lexington Avenue, New York, NY 10022
T +1 212 446 6415
F +1 212 446 4900
M +1 646 573 9534
-----------------------------------------------------
benjamin.lasky@kirkland.com


         On Jul 23, 2021, at 9:45 AM, Kwon, Sam <sam.kwon@kirkland.com> wrote:


         Luke -- we disagree. Let us know Par’s availability for a meet and confer.

         Regards,
         Sam

         Sam Kwon
         -----------------------------------------------------
         KIRKLAND & ELLIS LLP
         601 Lexington Avenue, New York, NY 10022
         T +1 212 446 4942 F +1 212 446 4900
         -----------------------------------------------------
         sam.kwon@kirkland.com



         From: Reilly, Luke <luke.reilly@dechert.com>
         Sent: Friday, July 23, 2021 9:12 AM
         To: Lembo, Matt <matthew.lembo@kirkland.com>; Kwon, Sam <sam.kwon@kirkland.com>; Lasky,
         Benjamin <blasky@kirkland.com>; *agaza@ycst.com <agaza@ycst.com>; Parrado, Alvaro
         <alvaro.parrado@kirkland.com>; *bpalapura@potteranderson.com <bpalapura@potteranderson.com>;
         DG-Amneal-Vasopressin@goodwinlaw.com; DG-vasopressin-FK-Amneal@goodwinlaw.com;
         *dmoore@Potteranderson.com1 <dmoore@Potteranderson.com>; #EagleVasopressinLitigation
         <EagleVasopressinLitigation@kirkland.com>; hwu@goodwinlaw.com; jbova@goodwinlaw.com;
         jbuckley@potteranderson.com; Wacker, Jeanna <jeanna.wacker@kirkland.com>;
         lcipriano@goodwinlaw.com; *RVrana@ycst.com <RVrana@ycst.com>; *sobyrne@potteranderson.com
         <sobyrne@potteranderson.com>; swilson@ycst.com
         Cc: ALL NA Endo Vasopressin <NAEndoVasopressin@dechert.com>; EXT Michael Farnan
         <mfarnan@farnanlaw.com>; EXT Brian Farnan <bfarnan@farnanlaw.com>
         Subject: RE: Par v. Eagle; Par v. Amneal – Defendants' Proposed Findings of Fact

         Counsel,

         Defendants’ assertions with respect to Lot 788435 are a transparent attempt to resurrect theories that the
         Court excluded twice for failure to disclose in Dr. Park’s expert reports. See 1st Revised Tr. at 410:5-6,
         415:1-9. We urge you to reconsider and remove the offending paragraphs, including the dozens of
         paragraphs relating to data that was never mentioned at trial. We reserve all rights pending the filing of
         the briefs.

         With respect to your comments about Par’s Findings of Fact on infringement, your arguments are
         frivolous.
                                                                   2
   Case 1:18-cv-02032-CFC-CJB Document 296-1 Filed 07/30/21 Page 4 of 8 PageID #:
                                    106840
    Regards,
    Luke

    Luke M. Reilly
    Associate

    Dechert LLP
    +1 215 994 2194 Direct
    luke.reilly@dechert.com
    dechert.com

    From: Lembo, Matt [mailto:matthew.lembo@kirkland.com]
    Sent: Thursday, July 22, 2021 3:50 PM
    To: Reilly, Luke <luke.reilly@dechert.com>; Kwon, Sam <sam.kwon@kirkland.com>; Lasky, Benjamin
    <blasky@kirkland.com>; *agaza@ycst.com <agaza@ycst.com>; Parrado, Alvaro
    <alvaro.parrado@kirkland.com>; *bpalapura@potteranderson.com <bpalapura@potteranderson.com>;
    DG-Amneal-Vasopressin@goodwinlaw.com; DG-vasopressin-FK-Amneal@goodwinlaw.com;
    *dmoore@Potteranderson.com1 <dmoore@Potteranderson.com>; #EagleVasopressinLitigation
    <EagleVasopressinLitigation@kirkland.com>; hwu@goodwinlaw.com; jbova@goodwinlaw.com;
    jbuckley@potteranderson.com; Wacker, Jeanna <jeanna.wacker@kirkland.com>;
    lcipriano@goodwinlaw.com; *RVrana@ycst.com <RVrana@ycst.com>; *sobyrne@potteranderson.com
    <sobyrne@potteranderson.com>; swilson@ycst.com
    Cc: ALL NA Endo Vasopressin <NAEndoVasopressin@dechert.com>; EXT Michael Farnan
    <mfarnan@farnanlaw.com>; EXT Brian Farnan <bfarnan@farnanlaw.com>
    Subject: RE: Par v. Eagle; Par v. Amneal – Defendants' Proposed Findings of Fact


[EXTERNAL EMAIL]
    Counsel,

    We write in response to your e-mail yesterday regarding Par’s identification of supposed “objectionable
    content” in Defendants’ Proposed Findings of Fact. We disagree with your characterizations.

        •   Paragraphs 92-98, 100-106: Par’s objection to these paragraphs is without merit. The stability
            data for Lot 788435 was admitted into evidence without objection, and was testified to by Dr.
            Park on direct and by Dr. Kirsch on cross-examination. The Proposed Findings of Fact that Par
            has objected to are clear from the face of that admitted exhibit, and need no expert opinion to
            characterize them. Cf. Wyers v. Master Lock Co., 616 F.3d 1231, 1242 (Fed. Cir. 2010) (“[E]xpert
            testimony is not required when the references and the invention are easily understandable.”).
            Further, we are aware of no rule that a witness needs to have discussed every single aspect of
            an admitted document for it to be relied upon, particularly where Dr. Kirsch was questioned on
            the very same page and the same subject matter of the exhibit. The Court’s ruling you point to is
            inapposite. That ruling addressed only whether Dr. Park could testify with respect to the
            impurities levels in the document. It does not prohibit Defendants from relying on the exhibit
            and other testimony to its full extent. Indeed, the Court made clear that, if a document is
            discussed in substance, it may be admitted into evidence and relied upon in post-trial briefing.
            (See, e.g., Tr. at 517:9–7). In this regard, we note that Par also has relied on portions of exhibits
            that were not discussed by any witness in support of the Proposed Findings of Fact that it seeks
            (see below objections to Par’s Proposed Findings of Fact paras. 29, 79, 97, 119, 120 and 125)
        •   Paragraphs 128-131: The same principles apply to the impurities data with respect to Lot
            788436, in that the Proposed Findings of Fact are clear from the face of the document that was
            discussed by Dr. Park and admitted into evidence without objection. Furthermore, Dr. Park
                                                         3
Case 1:18-cv-02032-CFC-CJB Document 296-1 Filed 07/30/21 Page 5 of 8 PageID #:
                                 106841
        expressly testified as to the impurities in this lot, (see, e.g., Tr. at 418:16–419:18), and Par never
        raised an objection to the slide (DDX2-71) showing the same exact impurities identified in
        Eagle’s Proposed Findings of Fact.
    •   Paragraph 176: the citation to DTX-29 was in error. Defendants agree to remove that citation.
    •   Paragraph 211: As with the impurities data for the Original Vasostrict commercial lots, this
        Proposed Finding of Fact is clear from the face of exhibits admitted into evidence without
        objection, and the substance of it—that Par relied on the same pH study data to argue criticality
        in the prosecution of multiple patents—was testified to by multiple witnesses at trial. (See, e.g.,
        Tr. at 434:23–35:3, 563:7–20, 564:2–22, 776:11–21, 838:20–39:3.)

To the extent Par will stand on its objections, Par’s Proposed Findings of Fact Regarding Eagle’s
Infringement fail to meet Par’s own standards in a number of respects:

    •   Paragraph 29: Par cites DTX-53.0016 and PTX-252 at PAR-VASO_0030582 in support of its
        assertion that “Par obtained data sufficient to support an 18-month room temperature shelf-life
        for Reformulated Vasostrict, which was longer than the shelf-life that could be supported for
        Original Vasostrict.” However, Par cites to no testimony where any witness cited to DTX-
        53.0016 or PTX-252 at PAR-VASO_0030582 in support of that contention at trial.
    •   Paragraph 79: Par cites DTX-993.0013 and DDX7-1 in support of its assertion that “[n]one of
        Eagle’s optimization/confirmation batches or subsequent batches have been manufactured at
        the upper limit (i.e. 3.54) of Eagle’s current in-process, post-filtration, pH
        specification.” However, Par cites to no testimony where any witness testified to this assertion,
        including by reference to DTX-993.0013 and DDX7-1.
    •   Paragraph 97: Par cites PTX-1417 at EAGLEVAS0060909 in support of its assertion that “[l]ike
        Vasostrict, label, Eagle’s label instructs pharmacists to store Eagle’s ANDA product in
        refrigerated conditions.” However, Par cites to no testimony where any witness testified to this
        assertion, including by reference to PTX-1417.
    •   Footnote 8: Par’s contentions are not proper proposed findings of fact, and are not supported
        by any citation to the record evidence.
    •   Paragraph 114: This paragraph cites and discusses a brand new demonstrative that was never
        presented at trial, and includes assertions for which there is no citation to any trial testimony,
        e.g., “Eagle took 45 pH measurements of its ’optimized’ batches after release while stored in
        refrigeration, and 32 of them drifted upward after release.”
    •   Paragraph 119: Par cites PTX-1417 at EAGEVAS0060906 for the assertion that the statement in
        Eagle’s package insert “adjusted … to pH 3.4-3.6” is “evidence that Eagle can and will use the full
        scope of its authorization.” However, Par cites to no testimony where any witness testified to
        that interpretation of PTX-1417 at trial.
    •   Paragraphs 120 and 125: In paragraph 120, Par asserts that “[i]f its ANDA is approved, Eagle
        would be authorized to sell such products at any point during their shelf life, and Eagle would
        thereby directly infringe the asserted claims of the ’785 patent (claims 1, 5 and 8) by selling
        those products at a point in time when they had a pH within the claimed range.” Similarly, in
        paragraph 125, Par cites documents evidencing the 24-month shelf-life when stored in
        refrigerated conditions (i.e., PTX-1417, PTX-1435, PTO Ex. 1, para. 43) in support of its assertion
        “that Eagle would be permitted to sell its products at times when the pH would be expected to
        have risen to 3.7 or higher,” and thereby directly infringe the patent. But Par cites to no
        testimony where any witness testified to Par’s new assertion that Eagle would be authorized to
        sell infringing products and thereby directly infringe. Rather, Dr. Kirsch asserted only that
        physicians could use Eagle’s ANDA products at any time during the 24-month shelf life.

                                                      4
Case 1:18-cv-02032-CFC-CJB Document 296-1 Filed 07/30/21 Page 6 of 8 PageID #:
                                 106842
Given Par’s own objections, please confirm that Par will withdraw these paragraphs from its Proposed
Findings of Fact before filing. Eagle is available tomorrow at 10:30 am to meet-and-confer.

Regards,

Matthew Lembo
--------------------------------------
KIRKLAND & ELLIS LLP
601 Lexington Avenue, New York, NY 10022
T +1 212 390 4573 M +1 856 905 9595
F +1 212 446 4900
--------------------------------------
matthew.lembo@kirkland.com


From: Reilly, Luke <luke.reilly@dechert.com>
Sent: Thursday, July 22, 2021 3:30 PM
To: Kwon, Sam <sam.kwon@kirkland.com>; Lasky, Benjamin <blasky@kirkland.com>; *agaza@ycst.com
<agaza@ycst.com>; Parrado, Alvaro <alvaro.parrado@kirkland.com>; *bpalapura@potteranderson.com
<bpalapura@potteranderson.com>; DG-Amneal-Vasopressin@goodwinlaw.com; DG-vasopressin-FK-
Amneal@goodwinlaw.com; *dmoore@Potteranderson.com1 <dmoore@Potteranderson.com>;
#EagleVasopressinLitigation <EagleVasopressinLitigation@kirkland.com>; hwu@goodwinlaw.com;
jbova@goodwinlaw.com; jbuckley@potteranderson.com; Wacker, Jeanna
<jeanna.wacker@kirkland.com>; lcipriano@goodwinlaw.com; *RVrana@ycst.com <RVrana@ycst.com>;
*sobyrne@potteranderson.com <sobyrne@potteranderson.com>; swilson@ycst.com
Cc: ALL NA Endo Vasopressin <NAEndoVasopressin@dechert.com>; EXT Michael Farnan
<mfarnan@farnanlaw.com>; EXT Brian Farnan <bfarnan@farnanlaw.com>
Subject: RE: Par v. Eagle; Par v. Amneal – Defendants' Proposed Findings of Fact

Counsel,

We have not yet received a response to my email below. Please confirm that you are available to meet
and confer tomorrow morning at 10:30 am Eastern. If that time does not work, please provide
Defendants’ availability tomorrow before 3:00 pm Eastern.

Regards,
Luke

Luke M. Reilly
Associate

Dechert LLP
+1 215 994 2194 Direct
luke.reilly@dechert.com
dechert.com

From: Reilly, Luke
Sent: Wednesday, July 21, 2021 12:51 PM
To: Kwon, Sam <sam.kwon@kirkland.com>; Lasky, Benjamin <blasky@kirkland.com>; *agaza@ycst.com
<agaza@ycst.com>; Parrado, Alvaro <alvaro.parrado@kirkland.com>; *bpalapura@potteranderson.com
<bpalapura@potteranderson.com>; DG-Amneal-Vasopressin@goodwinlaw.com; DG-vasopressin-FK-
Amneal@goodwinlaw.com; *dmoore@Potteranderson.com1 <dmoore@Potteranderson.com>;
#EagleVasopressinLitigation <EagleVasopressinLitigation@kirkland.com>; hwu@goodwinlaw.com;
jbova@goodwinlaw.com; jbuckley@potteranderson.com; Wacker, Jeanna
<jeanna.wacker@kirkland.com>; lcipriano@goodwinlaw.com; *RVrana@ycst.com <RVrana@ycst.com>;
*sobyrne@potteranderson.com <sobyrne@potteranderson.com>; swilson@ycst.com
Cc: ALL NA Endo Vasopressin <NAEndoVasopressin@dechert.com>; EXT Michael Farnan

                                                  5
         Case 1:18-cv-02032-CFC-CJB Document 296-1 Filed 07/30/21 Page 7 of 8 PageID #:
                                          106843
          <mfarnan@farnanlaw.com>; EXT Brian Farnan <bfarnan@farnanlaw.com>
          Subject: Par v. Eagle; Par v. Amneal – Defendants' Proposed Findings of Fact

          Counsel,

          It has come to our attention that Defendants’ Proposed Findings of Fact contain at least the following
          objectionable content:
               •    Paragraphs 92-98, 100-106: discussion of the impurity levels within lot 788435 beyond the
                    content addressed during Dr. Kirsch’s cross-examination, in violation of Judge Connolly’s ruling
                    (see, e.g., 1st Revised Tr. at 410:5-10, 415:1-9)
               •    Paragraphs 128-131: discussion of the specific impurity levels within lot 788436, for which there
                    was no supporting testimony
               •    Paragraphs 176: citation to DTX-29, which was not admitted into evidence
               •    Paragraph 211: reference to Par’s alleged assertion that three distinct pH ranges were critical, for
                    which there was no supporting testimony


          Please confirm by noon tomorrow that Defendants will withdraw paragraphs 92-98, 100-106, 128-131,
          and 211 and any reference to DTX-29. If Defendants will not so confirm, please let us know your
          availability to meet and confer tomorrow afternoon.

          Regards,
          Luke

          Luke M. Reilly
          Associate

          Dechert LLP
          +1 215 994 2194 Direct
          luke.reilly@dechert.com
          dechert.com



          This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or
          privileged. If you are not the intended recipient, do not read, copy or distribute the e-mail or any
          attachments. Instead, please notify the sender and delete the e-mail and any attachments. Thank
          you.
          The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
          and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP.
          Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may be unlawful. If you
          have received this communication in error, please notify us immediately by return email or by email to postmaster@kirkland.com,
          and destroy this communication and all copies thereof, including all attachments.




          This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or
          privileged. If you are not the intended recipient, do not read, copy or distribute the e-mail or any
          attachments. Instead, please notify the sender and delete the e-mail and any attachments. Thank
          you.

The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only
for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of
this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this communication in error, please notify us
immediately by return email or by email to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.




                                                                             6
       Case 1:18-cv-02032-CFC-CJB Document 296-1 Filed 07/30/21 Page 8 of 8 PageID #:
                                                     106844
This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or privileged. If
you are not the intended recipient, do not read, copy or distribute the e-mail or any attachments. Instead, please
notify the sender and delete the e-mail and any attachments. Thank you.




                                                         7
